DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 02/12/2021.
Allowable Subject Matter
Claims 20-40 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed handle assembly for a surgical stapler, the handle assembly comprising: a handle body, the handle body comprising a stationary handle and a trigger movably coupled to the handle body; a power system within the handle body, the power system comprising a motor and a power source positionable within the handle body; an actuation shaft operatively coupled to the power system, the actuation shaft longitudinally slidable within the handle body; a position sensor configured to determine the longitudinal position of the actuation shaft; and a control system electrically coupled to the power system, the trigger, and the position sensor, the control system configured to define a motor drive logic profile to define at least one operational parameter for the motor at a position of the actuation shaft corresponding to a grasper zone, a lockout zone, and a firing zone, wherein the control system comprises a haptic feedback module, wherein the haptic feedback module driving the motor in a substantially square wave profile rapidly alternating directions to produce vibration of the handle assembly without movement of the actuation shaft, and wherein the substantially square wave profile comprises delay segments. Specifically the prior art does not disclose in combination with the surgical assembly a haptic feedback module, wherein the haptic feedback module driving the motor in a substantially square wave profile rapidly alternating directions to produce vibration of the handle assembly without movement of the actuation shaft, and wherein the substantially square wave profile .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731